Title: Decr. 27th. 1765. Fryday.
From: Adams, John
To: 


       In unforeseen Cases, i.e. when the State of things is found such as the Author of the Disposition has not foreseen, and could not have thought of, we should rather follow his Intention than his Words, and interpret the Act as he himself would have interpreted it, had he been present, or conformably to what he would have done if he had foreseen the Things that happened. This Rule is of great Use to Judges. Vattell. Page 230. B. 2. C. 17. §. 297. If a Case be presented, in which one cannot absolutely apply the well known Reason of a Law or a Promise, this Case ought to be excepted. B. 2. C. 17. §. 292. Every Interpretation that leads to an Absurdity, ought to be rejected. Page 222 B. 2. C. 17. §. 282. Every Impossibility, physical and moral is an Absurdity.
       At Home all day. Mr. Shute call’d in the Evening, and gave us a Number of Anecdotes, about Governor Rogers and Secretary Potter, their Persecution in Boston, their flight to Rhode Island, their sufferings there; their Deliverance from Goal, and Voyage to Antigua, and Ireland without Money, their Reception in Ireland, and Voyage to England, their Distresses in England till they borrowed Money to get Rogers’s Journal printed, and present it to his Majesty; which procured Each of them his Appointment at Michilimachana.—Shute is a jolly, merry, droll, social Christian. He loves to laugh—tells a Story with a good Grace—delights in Banter. But yet reasons well, is inquisitive and judicious. Has an Eye that plays its Lightnings—sly, and waggish, and roguish. Is for sinking every Person who either favours the Stamps or Trims about them, into private Station—expects a great Mortality among the Councillors next May. In this I think he is right. If there is any Man, who, from wild Ideas of Power and Authority, from a Contempt of that Equality in Knowledge, Worth, and Power, which has prevailed in this Country, or from any other Cause, who can upon Principle, desire the Execution of the Stamp Act, those Principles are a total Forfeiture of the Confidence of the People.
       If there is any one, who cannot see the Tendency of that Act to reduce the Body of the People to Ignorance, Poverty, Dependance, his Want of Eyesight is a Disqualification for public Employment. Let the Towns and the Representatives, therefore renounce every Stamp man and every Trimmer next May.
      